The Attorney        General of Texas
                                                       July 7, 1986    _
     JIM MATTOX
     Attorney General


     Supreme Court Building
                                    Mr. William R. Mil:.er            Opinion No. ~~-511
     P. 0. BOX 12545
     Austin, TX. 7871% 2548
                                    Executive Director
     5121475.2501                   Texas School for the Blind        Ret Whether the Texas School for the
     Telex 910/874-1367             1100 West 45th Street             Blind may expend interest earned on
     Telecopier   512,475.0266      Austin, Texas   78;'5;6           proceeds received pursuant to chapter
                                                                      362 of the Sixty-ninth Legislature
     714 Jackson, Suite 700
     Dallas, TX. 75202.4506         Dear Mr. Miller:
     214,7428944
                                        You ask whether the Texas School for the Blind may expend interest
                                    earned ou the proce'edsof a sale or lease which was authorized for a
     4824 Alberta Ave.. Suite 180
     El Paso, TX. 799052793
                                    certain tract of land and buildings in the city of Austin by chapter
     915/533-3464                   362, Sixty-ninth Legislature.     We conclude that the legislature
                                    appropriated the proceeds of a sale or lease of the property in
                                    question to the T:exas School for the Blind but that it did not
-1        Texas, Suite 700          appropriate intereot earned on the proceeds to the school.
       uston, TX. 77002.3111
     713223-w
                                         Sections 1 and 3 of chapter 362, Sixty-ninth Legislature, which
                                    is not codified, provide, in part, that
     806 Broadway, Suite 312
     Lubbock. TX. 79401.3479
                                                SECTICK 1. SALE OR LEASE OF PROPERTY. The
     SOS/7476235
                                             board of directors of the Texas School for the
                                             Blind, or,behalf of the Texas School for the Blind,
     4309 N. Tenth. Suite S                  may sell .a11 of the state's interest in the real
     McAIIen, TX. 78501.1685                 property described in section 2 of this act for a
     5121682.4547
                                             considerc:tion the board considers appropriate or
                                             may negol:iateand enter into a lease of that.real
     200 Main Plan, Suite 400                property ~811
                                                         the terms and for rental that the board
     San Antonlo. TX. 782052797              considerr:appropriate. . . .
     512/225.4191

                                                 SECTIC~N3. DISPOSITION OF PROCEEDS. In addition
     An Equal Opportunltyl
                                              to sums previously appropriated for this purpose,
     Afflrmatlve Action Employer              the proceeds from the sale or the rental income
                                              from the lease of real property authorized by
                                              section I of this act are appropriated to the Texas
                                              School for the Blind to be used for the construc-
                                              tion of a facility for severely handicapped
                                              students.

                                         The State Fuilds Reform Act formerly was codified as article
                                    4393c, V.T.C.S., at.dnow is chapter 4 of the Treasury Act, where it is
                                    codified as srtic,le 4393-1. V.T.C.S.     It requires that funds be




                                                            p. 2347
Mr.   William H. Miller - Pagl?2   (JM-511)




deposited in the State Treasury.      Section 4.004 of that act provides,
in part, that

               (a) Fees, fines, penalties, taxes, charges,
            gifts, grants, donatidns. and other funds collected
            or received by a :state agency under law shall be
            deposited in the treasury, credited to a special
            fund or funds, and subject to appropriation only
            for the purposes1 for which they are otherwise
            authorized to be tarpendedor disbursed. . . .

               (b) Money that is required by this chapter or
            by another law 1:o be deposited in the treasury
            shall be deposit~sd to the credit of the General
            Revenue Fund unless the money is expressly re-
            quired to be depo:r:ited
                                   to another fund, trust fund,
            or special accomt not in the General Revenue
            Fund. . . .

     In our opinion, the Tezas School for the Blind is a state agency
within the broad definition provided by section 4.002 of the State
Funds Reform Act. It also is our opinion that the proceeds of a sale
or lease authorized by chapter 362 are not within the exemptions
specified in section 4.00:). See Attorney General Opinions MW-590
(1982) (discussing meaning of "state agency" and exceptions to State
Funds Reform Act); MW-454 #:1.982)(discussing exceptions to the act).
Article 8, section 6, of the Texas Constitution provides that money
may not be drawn from the treasury unless it has been appropriated by
the legislature. See Attorney General Opinion V-01 (1947) (proceeds
from sale of land deposited in treasury and subject to appropriation).
The legislature specificall:rhas appropriated the proceeds of the sale
or lease for the construction of a facility by the Texas School for
the Blind.

     Section 3.042(a) of the Treasury Act, f0rmerl.y article 2543d,
V.T.C.S., provides that

               (a) Interest received 'from time deposits of
            money in funds and accounts in the charge of the
            treasurer shall be allocated as follows: to each
            constitutional find there shall be credited the
            pro rata portion of the interest received due the
            fund; the remaindrr of the interest received, with
            the exception of that portion required by other
            statutes to be credited on a pro rata basis to
            protested tax payments, shall be credited to the
            General Revenue Pmd.   The interest received shall
            be allocated on a monthly basis.




                                   p. 2348
Mr. William H. Miller - Pal;e3   ,(JM-511)




     Since the enactment of article 2543d in 1969, numerous prior
opinions of this office t.sve determined that interest on constitu-
tional funds must be credited to the constitutional fund and interest
on trust funds must be credited to the trust fund. See Attorney
General Opinions .I?-323 (1985); JM-321 (1985); JM-306 (lm);    JM-300
(1985); MW-193 (1980); MW-82 (1979); E-1167 (1978); H-1040 (1977);
M-468 (1969). See also Lawson v. Baker, 220 S.W. 260 (Tex. Civ. App.
- Austin 1920, writ ref';rj: We conclude, however, that the proceeds
in question do not constitute trust funds and belong in the treasury
to the credit of the genertrl.
                             revenue fund in compliance with the State
Fund Reform Act. While no particular words are necessary to create a
trust, this office stated jr,Attorney General Opinion .JM-300that

          in order to be characterized as trust funds, the
          assets in question should reflect, among other
          things, (1) th2.t they are administered by a
          trustee or trustees, (2) that the assets are
          neither granted to the state in its sovereign
          capacity nor collected for the 'general operation
          of state government, and (3) that they are to be
          spent and invest'rdfor specific, limited purposes
          and for the benef'itof a specific group of indivi-
          duals.

     The legislature created no special fund for the deposit of the
proceeds of a sale or lease authorized by chapter 362. It is our
opinion that the proceeds elfthe sale or lease do not meet the charac-
teristics of a trust fund tad that interest earned on such proceeds is
subject to the provisions c'fsection 3.042(a) of the Treasury Act that
require interest to be crei.itedto the general revenue fund.

     Interest that becomeri a part of the general revenue fund is
subject to legislative appropriation. Hence, the final issue is
whether the legislature appropriated .such interest by section 3 of
chapter 362. We conclude that the legislature did not intend the
specific *ppropriation of "the proceeds from the sale or the rental
income from the lesse of rt,slproperty authorized by section 1 of this
act" to include interest tt.atmay be earned on the proceeds.

     Statutes are interpreted according to the popular meaning of
the language employed, except where used in a technical sense or a
contrary meaning is clearly apparent from     the context. In other
words, the intention of the legislature is determined by the plain and
ordinary meaning of the lan8usge used. Lawson v. Baker, id., st 268.
See also National Life Co. v. Stegall, 169 S.W.2d 155. 157 (Tex.
Comm'n App. 1943, opinion adopted). Our courts have suggested that it
may be proper and necessary to consult a dictionary to ascertain the
meaning of words in statutes. See Board of Insurance Commissioners v.
Duncan, 174 S.W.2d 326, 328 (G.     Civ. App. - Amarillo 1943, writ
ref'd); Attorney General O]~!Lnion
                                 H-1277 (1978). While the meaning of



                                 p. 2349
Mr. William H. Miller - Pagl?4    (JM-511)




"proceeds" may depend on the context in which it is used, Black's Law
Dictionary 1084 (5th ed. 1979) defines it ss money or articles or
other thing of value arising or obtained by the sale of property and
the sum. amount, or value of property sold or converted into money or
into other property.

     The language of the appropriation in section 3 of chapter 362 is
the same as the language u:sedby the legislature in several other
recent statutes which authorize the sale of state-owned land. Chapter
425 of the Sixty-ninth Legislature, 1985, provides

           SECTION 4. DISI?C~SITIONOF PROCEEDS. The proceeds
        from the sale of reel property authorized by section
        1 of this act are appropriated, for the fiscal
        biennium ending August 31, 1987, to the Texas Youth
        Commission for the purpose of constructing the Texas
        Youth Commission !;outh Texas Regional Facility in
        Hidalgo County, Teras and/or for repairs or renova-
        tions at the Corsicsna State Home in Navarro County.

Chapter 561 of the Sixty-eigttthLegislature, 1983, provides

           SECTION 3. DISI'OSITIONOF PROCEEDS. The proceeds
        from the sale of real property authorized by section
        1 of this act are appropriated to the Department of
        Public Safety, and the department may use the
        proceeds to perform the duties and responsibilities
        of the department.

Chapter 687 of the Sixty-eighth Legislature. 1983, provides

            SECTION 3.    D'ISPOSITION OF PROCEEDS.   The
         proceeds from a. conveyance under this Act are
         appropriated to ,:IreTexas Employment Commission
         for use in acquiring other land or for the
         construction or Improvement of the facilities of
         the Texas Employment Conrmission.

     We conclude that the legislature intended its appropriation to
the Texas School for the Blind in chapter 362 to appropriate the sum
of money derived from the s,aleor lease of the described property but
did not intend chapter 362 to also appropriate interest income that
may be earned on that money.

                            SUMMARY

              Chapter    36'!
                           (,     Sixty-ninth   Legislature,
          authorizes the     sale   or   lease of    certain
          state-owned land end appropriates the proceeds
          from the sale or :.easeto the Texas School for the




                                 p. 2350
Mr. William H. Miller - Page 5    (JM-511)




          Blind for certain construction. The legislature
          has not appropriated interest in the treasury that
          may be earned cn the proceeds of the sale or
          lease.

                                           Very Itruly your



                                           JIM     MATTOX
                                           Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

NARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee,

Prepared by Nancy Sutton
Assistant Attorney General




                                 p. 2351